Citation Nr: 1537542	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-51 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1966 to September 1968. 
This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in St. Louis, Missouri, which, in pertinent part, denied service connection for bilateral hearing loss and declined to reopen service connection for tinnitus.  This case was first before the Board in November 2012, where the Board declined to reopen service connection for tinnitus and remanded the issue of bilateral hearing loss to obtain a new VA audiometric examination.

The Boards finds that there has been substantial compliance with the directives of the November 2012 remand.  The record reflects that the Veteran underwent a VA audiometric examination in December 2012.  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions.  As such, an additional remand to comply with the November 2012 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran requested a Board video conference hearing in a December 2009 Form 9, Appeal to Board of Veterans' Appeals.  The Veteran was scheduled to testify before a Veterans Law Judge in August 2010, but did not appear, without giving reason.  The Veteran did not notify VA at any point that he would be unavailable.  Further, the Veteran has not presented any reason for failing to appear.  As such, the Veteran's request for a hearing must be considered as having been withdrawn.  Under these circumstances, the Board has no duty to offer the Veteran another hearing opportunity.  38 C.F.R. § 20.702 (2015). 

VA has received additional evidence since the issuance of the last supplemental statement of the case (SSOC).  While this evidence makes reference to the Veteran's bilateral hearing loss, the information contained is merely cumulative and/or redundant of the evidence previously received and considered by the RO.  A waiver of RO consideration is not necessary.  See 38 C.F.R. § 20.1304(c) (2015). 



The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran has a current disability of bilateral hearing loss.

2.  The Veteran was exposed to acoustic trauma (loud noise) during service. 

3.  Symptoms of bilateral hearing loss did not begin during service and were not chronic during service.

4.  Symptoms of bilateral hearing loss were not continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were initially manifested some 21 years after service. 

5.  Bilateral hearing loss is not related to active service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5103, 5103(a), 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.326, 3.385 (2015). 








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In July 2009, VA issued a VCAA notice which informed the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The July 2009 VCAA notice was issued to the Veteran prior to the October 2009 rating decision.  Both a December 2009 statement of the case (SOC) and a July 2013 SSOC readjudicated the issue on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.  

Regarding the duty to assist in this case, the Veteran received VA audiometric examinations in September 2009 and December 2012.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports, when considered together, reflect that the VA audiologists reviewed the record, conducted in-person examinations, and rendered the requested opinions.  Additionally, under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), 
VA examiners are required to address the functional effects, including the effects on occupational and daily functioning, of the Veteran's hearing loss.  Both VA audiologists at the September 2009 and December 2012 audiometric examinations specifically addressed the effects of the Veteran's hearing loss on occupational and daily activities.

As part of its duty, VA made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for service connection.  See 
38 U.S.C.A § 5103A(a)(1).  The RO associated with the record the Veteran's service treatment records and VA treatment records.  Although the record indicates that the Veteran may have received a private audiometric examination through an employer in the late 1980s diagnosing a hearing disability, which VA has not obtained, VA has received competent evidence of a diagnosed hearing disability found in the September 2009 and December 2012 audiometric examinations that substantiate the service connection elements of a current hearing loss disability.  This additional evidence could not further substantiate the current hearing loss disability.  Additionally, in a 1989 treatment note, the Veteran reported that the private audiometric examination was only conducted four months prior and merely diagnosed a "slight deficit" in the left ear.  Such a treatment record does not provide a reasonable possibility of substantiating the hearing loss issue, as such a record would not be probative of whether the hearing loss is related to service, was chronic in service, was continuous since service, or manifested within one year of service separation, and would only show the current disability which is already substantiated.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

The critical question in this case is whether the self-reported hearing loss cited in the 1989 treatment note can be reasonably associated with service.  An additional hearing loss treatment record from the late 1980s will not provide evidence of the etiology of the problem in light of the evidence of record, which clearly addresses the Veteran's contentions and provides highly probative evidence regarding the cause of the bilateral hearing loss disability; therefore, an additional remand of this case serves no constructive purpose as the outstanding record would only serve to confirm that the Veteran has a current hearing loss disability, which is shown by other evidence of record.  For these reasons, the outstanding employment treatment records are not relevant to the hearing loss issue.  
All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of service connection for hearing loss.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(d). 

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss (SNHL) is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions under 
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., SNHL), become manifest to a degree of ten percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-41 (1994); Gilbert, 1 Vet. App at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that service connection is warranted for bilateral hearing loss resulting from in-service noise exposure.  The Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R § 3.385.  September 2009 and December 2012 VA audiometric examination reports show pure tone thresholds of greater than 40 dB in the 2,000, 3,000, and 4,000 Hz ranges in both ears.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The reports convey that the Veteran was diagnosed with bilateral SNHL hearing loss; therefore, the current disability of bilateral hearing loss is established.  See Shedden, 381 F.3d at 1167; 38 C.F.R. 
§ 3.304(d).  

Further, the Board finds the Veteran was exposed to loud noise (acoustic trauma) while in service.  The Veteran's service personnel records reflect service in a Field Artillery unit in the Republic of Vietnam.  In an August 2009 statement, the Veteran reported being subjected to continuous artillery noise while in service.  Excessive noise exposure is consistent with the circumstances, conditions, and hardships of field artillery duty.  Further, VA has previously recognized acoustic trauma due to the Veteran's artillery exposure.  For this reason, in-service noise exposure is established.  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(d).  

After a review of the evidence, lay and medical, the Board finds that hearing loss symptoms, to include any chronic symptoms, did not have their onset during service or within one year of service, and were not continuous since service.  Service treatment records are absent for any complaint of hearing loss, and the Veteran's ears and drums were clinically evaluated as normal at the August 1968 service separation examination.  Further, on the August 1968 Report of Medical History, the Veteran checked "no" when asked if he currently, or at any time ever had the symptom of "ear trouble."  

The Board finds that the service treatment records appear complete, and that hearing loss is a condition that would have ordinarily been recorded during service; therefore the complete service treatment records, which were generated contemporaneous to service are likely to accurately reflect the Veteran's physical condition, are of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); 
AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Service treatment records reflect that the Veteran sought treatment for various conditions, including a sore throat and a cold, in October 1966 and November 1966.  There is no indication from the service treatment records that the Veteran ever sought treatment for hearing loss symptoms during service.  While the notations in the records only cover a two month period in 1966, considering the service treatment records as a whole, the Board finds that there is no indication of any missing service treatment record entries either prior to October 1996 or after November 1966. 

The Board next finds the weight of the evidence demonstrates that symptoms of hearing loss have not been continuous since service separation in August 1968.  As noted above, the Veteran did not report any ear trouble in the August 1968 Report of Medical History.  A post-service treatment note from May 1989 reflects that the Veteran advanced having first noticed hearing loss four months prior, which is some 21 years post-service.  This history is for treatment purposes, so it is more probative.  Additional evidence received by VA does not reflect that the Veteran ever advanced having hearing loss symptoms earlier than this time frame.  As reflected in the December 2012 audiometric examination report, the Board notes that the Veteran had previously advanced seeking treatment from a family physician for hearing loss in the late 1970s; however, by the Veteran's own admission, this hearing loss was caused by ear wax, so it has no tendency to suggest hearing loss due to in-service noise exposure.  The approximately 21 year period between service and the onset of hearing loss is one additional factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Other factors include that VA audiologists in the September 2009 and December 2012 audiometric examinations identified post-service intercurrent causes, which they suggest are responsible for the currently diagnosed bilateral hearing loss.  Such cited intercurrent causes include the Veteran's occupational history as an assembly line worker, and recreational noise exposures from seasonal hunting to the occasional use of a chain saw, table saw, and/or gas-powered lawn equipment.  For these reasons, the Board finds that the weight of the evidence demonstrates that the symptoms of hearing loss have not been continuous since service. 

The Board also finds that the evidence does not show that the Veteran's bilateral hearing loss disability manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation.  The Veteran reported, and evidence shows, that the onset of hearing loss was approximately 21 years after service separation.  As discussed above, though the Veteran sought treatment from a family physician in the early 1970s for hearing loss, the hearing loss was due to wax buildup, and this treatment was at least one year after service separation.  As such, presumptive service connection under 38 C.F.R. § 3.309(a) does not apply. 

On the question of nexus between current bilateral hearing loss and the in-service noise exposure, the September 2009 and December 2012 VA examination reports, coupled with the lay and medical evidence showing an absence of hearing loss symptoms until decades after service, demonstrate that the Veteran's bilateral hearing loss is not otherwise related to service.  The VA audiologists in the September 2009 and December 2012 audiometric examinations opined that it was less likely than not that the Veteran's hearing loss was due to an event during military service.  Both VA audiologists reasoned that, because the Veteran had normal audiometric thresholds at service entrance and separation without a significant shift in thresholds until some 21 years after service, the Veteran's bilateral hearing loss is less likely than not related to military noise exposure.  As reasoning therefor, the VA audiologists noted that the service treatment records showed no significant change in hearing between service entrance and service separation.  Further, both VA examiners also noted other potential etiologies relating to post-service noise exposures like seasonal hunting and the occasional use of a chain saw, table saw, and/or gas-powered lawn equipment. 

Further, in the December 2012 VA examination report, the VA audiologist noted a congressionally mandated study by the Institute of Medicine Committee on 
noise-induced hearing loss and tinnitus associated with military service, which reported that hearing loss from noise injuries first becomes observable following noise exposure.  The evidence of record indicates no significant shift in hearing loss in service, and the Veteran first advanced hearing loss symptoms some 21 years after service separation.  By necessary logical inference, the Veteran's currently diagnosed bilateral hearing loss, which did not manifest until 21 years after service, is not attributable to service.  

The Board also notes that the December 2012 VA audiologist considered a research article submitted by the Veteran from The Journal of Neuroscience.  The article discusses how new evidence of progressive neurodegeneration of cochlear neurons may impact auditory processing long after exposure to hazardous noise.  While considering the article, the VA audiologist opined that the long term consequences for human hearing are presumptive and still under investigation.  As such, the article raises a mere possibility of a relationship between the Veteran's bilateral hearing loss disability and in-service noise exposure, but does not express the requisite certainty for the Veteran to prevail on a claim for service connection, and is outweighed by the case-specific negative nexus opinion in this case by two audiologists; therefore, the Board finds that the medical article is outweighed by the case-specific nexus opinions in this case. 
  
As a lay person, the Veteran is competent to report an in-service event of noise exposure and to report hearing loss symptomatology, and is competent to report any symptoms of hearing loss experienced at any time; however, in this particular case, hearing loss is not credibly reported or shown until decades after service separation.  The Veteran, as a lay person, under the specific facts of this case that show no hearing loss worsening in service or hearing loss symptoms for 21 years after service, does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current hearing loss disability and active service.  Such an opinion as to causation of bilateral hearing loss relies primarily on medical knowledge of the etiology of auditory disorders and is a complex medical etiological question dealing with the neurologic system (acoustic trauma and nerve damage) in order to relate bilateral hearing loss back to service, in the absence of continuous symptoms of hearing loss since service.  The 2009 and 2012 VA audiologists, who have expertise and training in the area of auditory disorders, provided negative medical opinions regarding the probability of a relationship between the Veteran's bilateral hearing loss and service.  The Board finds that the evidence weighs against a finding that bilateral hearing loss was causally or etiologically related to service; therefore, direct service connection for bilateral hearing loss also must be denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102. 

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for bilateral hearing loss; consequently, the claim must be denied.  The preponderance of the evidence is against all the theories of the claim; therefore the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for bilateral hearing loss is denied. 




____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


